Case 1:20-cv-01006-GHW Document 128-26 Filed 07/23/21 Page 1 of 3




                  EXHIBIT "Z"
             Case 1:20-cv-01006-GHW Document 128-26 Filed 07/23/21 Page 2 of 3



             WHITESTONE                                              CONSTRUCTION
                                                  W.                                                    CORP.


                                                   C
                                                                                                      June 24, 2019



VIA Certified Mail #7013 3020 0001 5495 5957
TELECOPIER 1 (312) 332- 8710



Yuanda USA Corporation
36 West Randolph Street, Suite 600
Chicago, IL 60601


    Re: Whitestone Construction Corp. (Whitestone) Subcontract Agreement with F.J. Sciame Construction
    Company, Inc. (Sciame) in connection with City University Construction Fund (the Owner) Project
    Involving the New York City College of Technology - New Academic Building (the Project) pursuant to
    which Whitestone entered into a Purchase Order with Yuanda USA Corporation (Yuanda) dated October 24.
    2013 (the PO)


Gentlemen:


        We are writing to formally notify you that Sciame has rejected as non-conforming Yuanda's fabrication of
the WT-3 Clerestory structural components. As you are aware, after Yuanda's shop drawings No. 084413-020-02
for such members was returned by Perkins Eastmen (PE) the project architect marked Make Corrections Noted
(MCN), Whitestone returned those shop drawings to Yuanda which released the structural members for
fabrication, which were ultimately delivered to the project site and installed.


       Thereafter, an RFi #1 130 - "Design Movement between Auditorium and Main Building" was issued by
Sciame on January 23, 201 7 and PE responded on January 30, 2017. In that response, Sciame and PE (along with
its curtain wall consultant ALT Limited (ALT)) made four notations which indicated, among other things, that a


              "concern was previously noted in 2014 under [prior] submittals ... to verify a larger
              movement joint to accommodate roof deflections..."


That concern resulted in a direction by Sciame to Whitestone that the previously installed WT-3 - Clerestory
structural members be modified in the field.


       In response, Whitestone submitted its proposed Change Order PCO-098 in the cumulative amount of
$348,794 plus applicable insurance which was rejected by Sciame on May 3, 2019. In accordance with
Whitestone's contract with Sciame (which was incorporated in Whitestone's PO with Yuanda referenced above),
Whitestone timely filed a Notice of Dispute with Sciame on or about May 3, 2019 the resolution of which is still
pending. However, in the interim, Sciame has directed Whitestone to perfonn the field modification as depicted
in Whitestone's PCO-098 without compensation by the end of August 201 9.
                                                                                              l

                                                                                                  1      PLAINTIFF'S
                                                                                                  i        EXHIBIT
       \A/rr
       VVUU      U             50-52
                               8) 3 92-49thSTREET'WOODSIDE'NY       11377"7423
                                        ! 800 FAX: (718) 392-6262 www.whitestonecc.com iI                 /<
            Case 1:20-cv-01006-GHW Document 128-26 Filed 07/23/21 Page 3 of 3


            WHITESTONE                                                 CONSTRUCTION
                                                 W                                                     CORP.


                                                  C
        Therefore, Yuanda is hereby directed to remediate the misfabricated already installed WT-3 Clesestory as
directed by Sciame and is advised that all costs and expenses related to same shall be borne by and be the sole
responsibility of Yuanda. Those costs and expenses may include among other things all costs and expenses
incurred by both Whitestone and its installer Metro-Tech Erectors Corp. while providing any assistance they may
provide to Yuanda in connection with Yuanda's remedial work outlined above.


        For your information, a copy of Whitestone' s Notice of Dispute submitted to Sciame, dated May 3, 2019
and its PCO #098 is attached as Ex. A.


      Be assured Whitestone has taken and will continue to take the position that the information contained in
Sciame' s response to RFI #1 130 constitutes a belated design change in the contract documents for which
Whitestone (and Yuanda) is entitled to a Change Order. Of course, Whitestone shall expect Yuanda's complete
cooperation in that regard. However, if Whitestone is unsuccessful, it wanted Yuanda to be aware of the issue
and Whitestone's direction to Yuanda resulting from such situation.


       Please do not hesitate to call with any questions or comments.



                                                                      Very truly yours,


                                                                      WHImSTONE CONSTRUCTION CORP.




                                                                        By--                  .
                                                                               Steven Grzic, Vice-President

cc:    Phil Carvelas
       Donald J. Carbone, Esq.




       wpp
       VVOU nnna^fi 50-52 49th STREET> woodside, ny
                                 FAX: (718)392-6262   i 1377-7423
                                                    www.whitestonecc.co m
